COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                  ORDER REINSTATING APPEAL

Appellate case name:      RSS MSBAM2014C17-TX HAH, LLC v. Houston Airport Hospitality
                          LP, Pacifica Host, Inc. and Pacifica Harbor View Two, L.P.

Appellate case number:    01-21-00042-CV

Trial court case number: 2018-06512

Trial court:              133rd District Court of Harris County

       This appeal was abated for the trial court to issue findings of fact and conclusions of law.
A supplemental clerk’s record has been filed including the requested findings of fact and
conclusions of law. Accordingly, the appeal is reinstated on the Court’s active docket.
       It is so ORDERED.

Judge’s signature: ____/s/ Sarah B. Landau______
                                Acting individually


Date: __February 8, 2022___